Exhibit 99.15 (Text of graph posted to Ashland Inc.'s website concerning operating segment trade working capital) Operating Segment Trade Working Capital % of Annualized Sales * Monthly Actual (%) 2006 2007 2008 January 16.2 16.2 February 16.8 15.9 March 15.3 14.3 April 15.9 14.4 May 15.5 13.9 June 15.3 13.9 July 16.0 13.3 August 15.3 13.2 September 15.3 October 13.6 15.2 November 14.6 15.8 December 15.5 16.6 * NOTE: Selected Working Capital Components - August 31, 2008 Unaudited Data ($in millions) Operating Segments (a) Other Components (d) Total Accounts receivable (b) 1,455 70 1,525 Inventories (c) 738 (201) 537 (Less) Trade and other payables (1,028) (202) (1,230) Net 1,165 (333) 832 (a) Represents amounts considered in 2008 internal performance metrics applicable to most employees. (b) Accounts receivable is shown net of allowances for doubtful accounts. (c) Operating segment amount excludes LIFO reserve, which is presented under Other Components. (d) Operating segment amount excludes Air Products and Chemicals, Inc. acquisition components, which are presented under Other Components.
